Case 1:20-cv-00484-LO-TCB Document 276 Filed 03/02/21 Page 1 of 1 PageID# 9828



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Amazon.COM,Inc., el al..

                          Plaintiffs,

           V.                                                 Case No. l:20-cv-00484
                                                              Hon. Liam O'Grady
    WDC Holdings LLC.,etal,

                          Defendants.


                                             OIH)ER


        This matter comes before the Court on Defendants Brian Watson and WDC Holdings

 LLC's Motion to Dismiss Complaint. Dkt. 65. Since Defendants filed their Motion, Plaintiffs have

 filed an Amended Complaint. Dkt. 100. Defendants have moved to dismiss the Amended

 Complaint as well, Dkt. 174, Dkt. 176, Dkt. 179; and the Court has denied those motions. Dkt.
 256.


        This Motion to Dismiss Complaint found at Dkt. 65 is therefore DISMISSED AS MOOT.

        It is SO ORDERED.




 March^ ,2021                                        Liam 0*Gr^y
 Alexandria, Virginia                                United States District Judge
